                                           Case 3:20-cv-04102-WHO Document 19 Filed 06/22/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       PSARA ENERGY, LTD.,                              Case No. 20-cv-04102-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER GRANTING EX PARTE
                                                  v.                                        MOTION FOR ORDER
                                   9
                                                                                            AUTHORIZING ISSUANCE OF
                                  10       SPACE SHIPPING, LTD., et al.,                    PROCESS OF MARITIME
                                                                                            ATTACHMENT AND GARNISHMENT
                                                        Defendants.
                                  11
                                                                                            Re. Dkt. No. 3
                                  12
Northern District of California
 United States District Court




                                  13           Given the exigent circumstances, plaintiff’s motion is GRANTED. See Rule B of the

                                  14   Supplemental Rules of Certain Admiralty and Maritime Claims of the Federal Rules of Civil

                                  15   Procedure.1 This order authorizes the issuance of process of Maritime Attachment and

                                  16   Garnishment directing the United States Marshal for the Northern District of California to attach

                                  17   M/T ADVANTAGE SPRING belonging to defendants.

                                  18
                                  19           IT IS SO ORDERED.

                                  20   Dated: June 22, 2020

                                  21

                                  22
                                                                                                     William H. Orrick
                                  23                                                                 United States District Judge
                                  24

                                  25

                                  26
                                  27
                                       1
                                  28     Given that review of this application is impracticable, plaintiff has the burden in any post-
                                       attachment hearing under Rule E(4)(f) to show exigent circumstances existed.
